     Case 2:19-cv-02246-GMN-EJY Document 50 Filed 01/22/21 Page 1 of 2




 1                                UNITED STATES DISTRICT COURT
 2                                       DISTRICT OF NEVADA
 3                                                   ***
 4    DAVID A. HANO,                                     Case No. 2:19-cv-02246-GMN-EJY
 5                   Plaintiff,
                                                                            ORDER
 6           v.
 7    STATE OF NEVADA, et.al.,
 8                   Defendant.
 9
10          Before the Court is Plaintiff’s Motion for Enforcement of Court Order Directing Delivery of

11   Medications. ECF No. 35. The Court has considered Plaintiff’s Motion and Defendants’ Response

12   (ECF No. 44).

13          On November 13, 2020, the Court found “Plaintiff’s heart condition is a serious medical

14   need”; “Plaintiff has demonstrated a likelihood of success on the merits that Defendants were

15   deliberately indifferent to Plaintiff’s serious medical need by failing to timely refill his

16   nitroglycerin”; and, “Plaintiff has demonstrated that he will suffer irreparable harm absent injunctive

17   relief.” ECF No. 34 at 7, 8, and 9. The Court ultimately granted Plaintiff’s Motion for Preliminary

18   Injunction in part and ordered “Defendants shall provide Plaintiff with his nitroglycerin prescription

19   within one week of a refill request.” Id. at 10. This Order was entered on November 13, 2020.

20   Plaintiff’s instant Motion contends that on November 19, 2020, Plaintiff’s prescription had not been

21   refilled, he was hospitalized, and that Defendants have been dilatory in fulfilling the Court’s Order.

22          In response, Defendants state that Plaintiff’s nitroglycerin, tamsolusin, docusate, and

23   spironolactone were “scanned in … on November 18, 2020” and “HDSP medical staff should have

24   delivered them to the inmate on that same day or the next day.” ECF No. 44 at 2. Interestingly,

25   Defendants do not state the medication was delivered to Plaintiff on November 18 or 19, 2020.

26   Defendants also state they “are making a good faith effort to refill inmates’ prescription medications

27   in a timely manner without delay.” Id. While the Court appreciates and does not doubt that

28
     Case 2:19-cv-02246-GMN-EJY Document 50 Filed 01/22/21 Page 2 of 2




 1   Defendants are acting in good faith, the Court’s Order requires Defendants do more—Defendants

 2   must ensure that Plaintiff’s nitroglycerin refills are refilled within one week of a request to do so.

 3          Accordingly, Plaintiff’s Motion for Enforcement of Court Order Directing Delivery of

 4   Medications (ECF No. 35) is GRANTED in part and DENIED in part.

 5          IT IS FURTHER ORDERED that Defendants shall comply with the Court’s Order to refill

 6   Plaintiff’s nitroglycerin prescription within one week of a refill request.

 7          IT IS FURTHER ORDERED that Plaintiff’s request for sanctions is denied at this time, but

 8   are not precluded in the future if there is demonstrated, continued failure to comply with the Court’s

 9   injunctive order.

10

11          Dated this 22nd day of January, 2021

12

13
                                                    ELAYNA J. YOUCHAH
14                                                  UNITED STATES MAGISTRATE JUDGE
15

16

17

18

19
20

21

22

23

24

25

26

27

28


                                                  Page 2 of 2
